Cabpenteb, J.
Complainant sawed a quantity of lumber for defendants. He brings this suit to enforce a lien against a part of that lumber for a balance of the saw bill claimed to be unpaid.
The only ground stated in defendants’ original brief for the reversal of the decree—and this, therefore (see Gould v. Gregory, 133 Mich. 382), is the only ground upon which we should reverse it—is that the trial court reached a wrong conclusion from the testimony.
It is urged that the proper conclusion of fact to be drawn from this testimony is, not that there was a balance of |1,700 due complainant, as the learned trial judge found, but that it had been paid by defendants.
It is sufficient to say that a careful examination of the testimony convinces us that the trial court reached a correct conclusion.
The decree is therefore affirmed, with costs.
The other Justices concurred.